[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff commenced this action on April 14, 1992, alleging nonpayment of monies owed him by the defendant. The case was tried to the court on September 19, 1995.
The court finds the following facts. The plaintiff gave the CT Page 10616 defendant various sums of money as loans. He first gave her money in December of 1988. Thereafter, Mrs. Knudsen repeatedly asked the plaintiff for financial assistance and he repeatedly assisted her through March 17, 1992. She borrowed sums for various reasons including to buy dog food and to entertain her cousin from Norway.
The plaintiff made demands for said sums on various occasions, and the defendant responded that she would repay the sums when certain properties were sold. The properties which she intended to sell were never sold. Eventually, the plaintiff sought relief from the court in order to obtain payment of the sums that he was owed. The plaintiff advanced sums in the amount of $11,665.20. The defendant made a payment of $1,000 against the total amount owing.
The defendant, who appeared pro se, did not testify at the trial. The defendant requested a continuance on September 19, 1995, claiming that she had retained counsel who requested ten days to two weeks to prepare for trial. The clerk of the court called the attorney named who stated he had no intention of filing an appearance on behalf of the defendant.
The court finds that the defendant is indebted to the plaintiff in the sum of $10,665.20, and judgment may enter, accordingly, for the plaintiff on all counts.
Leheny, J.